976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shedrick SPAULDING, Plaintiff-Appellant,v.Parker EVATT, Commissioner, Department of Corrections;Flora B. Boyd, Warden, Evans Correctional Institute;  GradyA. Wallace, Commissioner, SC Department of Corrections,Department of Probation, Parole & Pardon;  Rhett Jackson,Chairman, SC Department of Probation, Parole & Pardon,Defendants-Appellees.
No. 91-7717.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1992Decided:  September 11, 1992

Appeal from the United States District Court for the District of South Carolina, at Florence.  G. Ross Anderson, Jr., District Judge.  (CA-90-2799)
Shedrick Spaulding, Appellant Pro Se.
Robert E. Peterson, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina;  Carl Norman Lundberg, S.C. DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Shedrick Spaulding appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Spaulding v. Evatt, No. CA-90-2799 (D.S.C. Oct. 1, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED